Name: Commission Regulation (EC) No 1809/98 of 19 August 1998 amending for the 15th time Regulation (EC) No 913/97 adopting exceptional support measures for the pigmeat market in Spain
 Type: Regulation
 Subject Matter: animal product;  Europe;  agri-foodstuffs;  trade policy;  agricultural structures and production
 Date Published: nan

 EN Official Journal of the European Communities 20. 8. 98L 233/10 COMMISSION REGULATION (EC) No 1809/98 of 19 August 1998 amending for the 15th time Regulation (EC) No 913/97 adopting exceptional support measures for the pigmeat market in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas, because of the outbreak of classical swine fever in certain production regions in Spain, the Commission adopted Regulation (EC) No 913/97 (3), as last amended by Regulation (EC) No 1650/98 (4), to introduce excep- tional support measures for the pigmeat market in that Member State; Whereas, because the veterinary and trade restrictions continue to apply, the number of piglets and pigs for fattening which may be delivered to the competent authorities should be increased so that the exceptional measures can continue from 17 August 1998; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 913/97 is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 17 August 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 August 1998. For the Commission Karel VAN MIERT Member of the Commission (1) OJ L 282, 1. 11. 1975, p. 1. (2) OJ L 349, 31. 12. 1994, p. 105. (3) OJ L 131, 23. 5. 1997, p. 14. (4) OJ L 210, 28. 7. 1998, p. 73. EN Official Journal of the European Communities20. 8. 98 L 233/11 ANNEX ANNEX I Total maximum number of animals from 6 May 1997: Pigs for fattening 695 000 head Piglets 450 000 head Cull sows 11 000 head Pigs of the Iberian breed for fattening 9 000 head'